— Defendants, former officers of a national bank, by way of motion, seek an order reversing a judgment of the Supreme Court, New York County (Thomas Galligan, J.), rendered October 9, 1985, convicting them, after jury trial, of violations of Banking Law § 673. Movants assert, and the People agree, that the convictions must be vacated on the basis of this Court’s ruling in People v Calandra and People v Levine (164 AD2d 638, Iv denied 77 NY2d 997), which reversed prior convictions against defendants, also involving asserted violations of Banking Law § 673, on the ground that the State law is in conflict with a parallel Federal provision and, therefore, the State lacks jurisdiction to prosecute defendants.
We agree with the parties that our decision in People v Calandra (supra) is entirely dispositive of this appeal. We note that, but for the pendency of the present appeal, defendants would have grounds to vacate the judgments against them pursuant to CPL 440.10 (1) (a) and (2) (b).
Accordingly, the judgment of the Supreme Court, New York County (Thomas Galligan, J.), rendered October 9, 1985, convicting defendants, after jury trial, of violations of Banking *644Law § 673, is reversed, on consent, the judgments vacated and the indictments dismissed, without prejudice to any further rights the parties may have. Concur — Milonas, J. P., Rosenberger, Asch, Kassal and Rubin, JJ.